UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (MARK ONE) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD From to Commission File number000-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of registrant as specified in its charter) Wisconsin 39-1924096 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 16901 West Glendale Drive New Berlin, Wisconsin 53151 (Address of principal executive offices & Zip Code) (262) 780-3640 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _X_No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, $.0001 Par Value - 60,440,436 shares as of November 13, 2007. Transitional Small Business Disclosure FormatYes _X_No Indicate by check mark whether the registrant is a shell company as defined in rule 12b-2 of the exchange act.Yes No _X_ INDEX INTERNATIONAL MONETARY SYSTEMS, LTD. PAGE NO. Part I.Financial Information Item 1.Financial Statements (September 30, 2007 - Unaudited) Condensed consolidated balance sheets - September 30, 2007 2 and December 31, 2006 Condensed consolidated statements of operations - Three months ended September 30, 2007 and 2006; Nine months ended September 30, 2007 and 2006 4 Condensed consolidated statements of cash flows - Nine months ended September 30, 2007 and 2006 5 Condensed consolidated statement of changes in stockholders equity - Nine months ended September 30, 2007 7 Notes to condensed consolidated financial statements - September 30, 2007 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Controls and Procedures 21 Part II.Other Information 22 Item 1.Legal Proceedings Item 2.Changes in Securities and Use of Proceeds Item 3.Defaults upon Senior Securities Item 4.Submission of Matters to a Vote of Security Holders Item 5.Other Information Item 6.Exhibits and Reports on Form 8-K Signatures 24 1 INTERNATIONAL MONETARY SYSTEMS, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2007 December 31, (UNAUDITED) 2006 ASSETS Current assets Cash $ 1,144,827 $ 930,962 Restricted cash 361,886 - Marketable securities 112,081 105,330 Accounts receivable, net 1,515,705 1,644,299 Prepaid expenses 101,450 227,835 Inventory 33,839 33,839 Total current assets 3,269,788 2,942,265 Net furniture and equipment 1,315,026 647,884 Other assets Membership lists, net 10,305,247 8,505,059 Goodwill 3,435,478 2,785,478 Covenant not to compete, net 22,325 44,650 Purchase option 112,500 112,500 Assets held for investment 99,298 99,298 Investment in real estate 33,695 33,695 Cash surrender value 37,258 33,058 Total other assets 14,045,801 11,613,738 Total assets $ 18,630,615 $ 15,203,887 2 INTERNATIONAL MONETARY SYSTEMS, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2007 December 31, (UNAUDITED) 2006 LIABILITIES Current liabilities Accounts payable and accrued expenses $ 995,865 $ 776,842 Trade payable 124,383 316,299 Current portion of notes payable 2,013,266 1,645,610 Current portion of notes payable, related party - 110,024 Current portion of common stock subject to guarantee 622,664 155,000 Total current liabilities 3,756,178 3,003,775 Long-term liabilities Notes payable net, less current portion 890,126 2,334,755 Common stock subject to guarantee, less current portion 2,382,336 - Deferred compensation 132,250 121,000 Deferred income taxes 2,424,375 2,065,000 Total long-term liabilities 5,829,087 4,420,755 Total liabilities 9,585,265 7,424,530 STOCKHOLDER EQUITY Preferred stock, $.0001 par value 20,000,000 authorized, 0 outstanding - - Common stock, $.0001 par value 280,000,000 authorized, 60,440,436 and 52,623,769 issued and outstanding September 30, 2007 and December 31, 2006 respectively 6,045 5,263 Paid in capital 10,738,706 9,291,988 Treasury stock, 1,290,742 and 1,566,542 shares outstanding, respectively (567,241 ) (626,241 ) Subscription receivable (33,718 ) (42,017 ) Accumulated other comprehensive gain 12,788 - Accumulated deficit (1,111,230 ) (849,636 ) Total stockholder equity 9,045,350 7,779,357 Total liabilities and stockholder equity $ 18,630,615 $ 15,203,887 See accompanying notes to condensed consolidated financial statements. 3 INTERNATIONAL MONETARY SYSTEMS, LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATION (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Gross revenue $ 3,563,578 $ 1,687,573 $ 10,285,250 $ 5,240,400 Expenses Payroll, related taxes and employee benefits 2,341,223 1,081,819 6,689,952 3,189,814 General and administrative 486,060 232,456 1,326,915 701,276 Occupancy 297,958 166,813 889,375 488,358 Selling 167,858 84,566 509,639 205,761 Depreciation 68,308 38,264 180,228 112,008 Amortization 303,462 150,583 898,378 432,688 Provision for bad debt 51,271 48,765 78,839 111,310 Total expenses 3,716,140 1,803,266 10,573,326 5,241,215 Net loss from operations (152,562 ) (115,693 ) (288,076 ) (815 ) Other income (expense) Interest income 10,323 33,223 36,765 58,544 Interest expense (73,060 ) (72,728 ) (271,426 ) (239,098 ) Total other income (expense) (62,737 ) (39,505 ) (234,661 ) (180,554 ) Loss before income taxes (215,299 ) (155,198 ) (522,737 ) (181,369 ) Income tax expense (benefit) (81,067 ) (35,000 ) (261,143 ) 11,000 Net loss $ (134,232 ) $ (120,198 ) $ (261,594 ) $ (192,369 ) Net loss per common share - basic $ (.00 ) $ (.00 ) $ (.00 ) $ (.00 ) - dilutive $ (.00 ) $ (.00 ) $ (.00 ) $ (.00 ) Weighted average common shares outstanding - basic 57,976,366 50,376,803 56,375,316 45,807,076 - dilutive 57,976,366 52,005,302 56,375,316 47,522,030 See accompanying notes to condensed consolidated financial statements. 4 INTERNATIONAL MONETARY SYSTEMS, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (261,594 ) $ (192,369 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 1,078,606 544,697 Provision for bad debts 78,839 111,310 Stock issued in exchange for services 85,000 32,050 Accretion of discount on notes payable 32,077 41,894 Deferred compensation 11,250 11,250 Disposal of fixed assets - 4,901 Amortization of deferred compensation - 2,043 Changes in assets and liabilities Accounts receivable 219,827 65,137 Earned trade account (321,916 ) (15,429 ) Prepaid expense 126,385 (8,797 ) Deferred income taxes 11,000 Accounts payable 44,114 (21,064 ) Accrued compensation & payroll taxes 192,614 (73,818 ) Accrued sales tax (34,705 ) (27,320 ) Accrued income taxes 17,000 (9,622 ) Deferred income taxes (net of acquisition) (290,625 ) - Net cash provided by operating activities 976,872 475,863 CASH FLOWS FROM INVESTING ACTIVITIES: (Increase) decrease in restricted cash (361,886 ) 363,400 Capital expenditures (747,135 ) (97,273 ) Increase in marketable securities (6,751 ) (10,490 ) Cash received in business acquisitions 498,452 - Cash payments on business acquisitions (10,000 ) (5,440,000 ) Trade payments on business acquisitions - (15,000 ) Increase in cash surrender value (4,200 ) (4,200 ) Net cash used in investing activities (631,520 ) (5,203,563 ) 5 INTERNATIONAL MONETARY SYSTEMS, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Continued Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable to related parties - 20,000 Payments on notes payable to related parties (110,024 ) (58,499 ) Proceeds from notes payable - 2,629,855 Payments on notes payable (464,050 ) (923,302 ) Purchase of treasury stock - (412,700 ) Proceeds from subscription receivable 8,299 22,279 Proceeds related to issuance of stock 421,500 4,107,833 Net cash provided by (used in) financing activities (144,275 ) 5,382,466 Foreign currency translation adjustment 12,788 - Net increase in cash 213,865 654,766 Cash at beginning of period 930,962 80,496 Cash at end of period $ 1,144,827 $ 735,262 SUPPLEMENTAL DISCLOSURES Cash paid for interest $ 261,463 $ 165,260 Cash paid for income taxes $ 12,482 $ 3,840 SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Business acquisitions Fair value of assets acquired $ 4,095,000 $ 7,739,191 Less:Liabilities assumed (130,000 ) (20,324 ) Barter paid - (598,367 ) Stock issued (2,550,000 ) (180,500 ) Issuance of notes payable (755,000 ) - Deferred tax liability (650,000 ) (1,500,000 ) Net cash paid for acquisitions $ 10,000 $ 5,440,000 Release of stock guarantees $ - $ 1,454,250 Stock guarantees on acquisitions $ 2,500,000 $ - Payment of long term debt with stock $ 1,000,000 $ 33,775 See accompanying notes to condensed consolidated financial statements. 6 INTERNATIONAL MONETARY SYSTEMS, LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) For the nine months ended September 30, 2007 Preferred Stock Common Stock Treasury Stock Total Par Par Paid in Sub. Other Accum. Par Stockholder Shares Value Shares Value Capital Rec. Income Deficit Shares Value Equity Balances at December 31, 2006 - - 52,623,769 $ 5,263 $ 9,291,988 $ (42,017 ) $ - $ (849,636 ) (1,566,542 ) $ (626,241 ) $ 7,779,357 Other comprehensive income - 12,788 - - - 12,788 Net (loss) nine months ended Sept. 30, 2007 - (261,594 ) - - (261,594 ) Net comprehensive (loss) - (248,806 ) Stock issued for Services - - 50,000 5 34995 - - - 75,000 50,000 85,000 Options exercised - 55,000 9,000 9,000 Shares issued in conjunction with the acquisition of businesses - - 3,683,333 368 2,849,632 - 2,850,000 Reclassification of shares issued at guaranteed prices to liabilities - (2,850,000 ) - (2,850,000 ) Notes Payable converted to common stock - - 3,333,334 334 999,666 - 1,000,000 Warrants redeemed - - 750,000 75 412,425 - 412,500 Subscription receivable - 8,299 - 8,299 Balance, Sept. 30, 2007 - - 60,440,436 $ 6,045 $ 10,738,706 $ (33,718 ) $ 12,788 $ (1,111,230 ) (1,436,542 ) $ (567,241 ) $ 9,045,350 See accompanying notes to condensed consolidated financial statements. 7 INTERNATIONAL MONETARY SYSTEMS, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September 30, 2007 NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The balance sheet at December 31, 2006, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the company's 10KSB for the year ended December 31, 2006 and filed on April 3, 2007. Principles of Consolidation The consolidated financial statements for 2007 include the accounts of the Company and its wholly owned subsidiaries Continental Trade Exchange, Ltd., National Trade Association, Inc. and INLM Holdings, Inc. (from February 1, 2007). The consolidated financial statements for 2006 include the accounts of the Company and its wholly owned subsidiary Continental Trade Exchange, Ltd. Significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Earnings Per Share The computation of earnings per share of common stock is based on the weighted average number of shares outstanding at the date of the financial statements. The assumed exercise of 3,770,000 and 2,082,000 stock options and warrants as of September 30, 2007 and 2006 respectively is not included in the diluted loss per share as the effect is anti-dilutive. Business Segments The Company operates in one segment and therefore segment information is not presented. 8 INTERNATIONAL MONETARY SYSTEMS, LTD. Stock-Based Compensation Effective January 1, 2006, the Company adopted Statement No. 123R, Share-Based Payment ("SFAS 123R"), which requires companies to measure and recognize compensation expense for all share-based payment awards made to employees and directors based on estimated fair values. SFAS 123R is being applied on the modified prospective basis. Prior to the adoption of SFAS 123R, the Company accounted for its stock-based compensation plans under the recognition and measurement principles of Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, as provided by SFAS 123. Accounting for Stock based compensation ("SFAS 123") and accordingly, recognized no compensation expense related to the stock-based plans as stock options granted to employees and directors were equal to the fair market value of the underlying stock at the date of grant. In March 2005, the SEC issued Staff Accounting Bulletin No. 107 ("SAB 107") relating to SFAS 123R. The Company has applied the provisions of SAB 107 in its adoption of SFAS 123R. Common stock, stock options and common stock warrants issued to other than employees or directors are recorded on the basis of their fair value, as required by SFAS No.123(R), which is measured as of the date required by EITF Issue96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” In accordance with EITF96-18, the stock options or common stock warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying common stock on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes option pricing model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock up through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs. Foreign Currency Translation The financial statements of the Company's foreign subsidiary have been translated into U.S. dollars in accordance with SFAS No. 52, Foreign Currency Translation (SFAS 52). All balance sheet accounts have been translated using the exchange rate in effect at the balance sheet date. Income statement amounts have been translated using an appropriately weighted average exchange rate for the year. The translation gains and losses resulting from the changes in exchange rates during 2007 have been reported in accumulated other comprehensive income, except for gains and losses resulting from the translation of intercompany receivables and payables, which are included in earnings for the period. 9 INTERNATIONAL MONETARY SYSTEMS, LTD. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements". The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115".This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 "Accounting for Certain Investments in Debt and Equity Securities" applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, "Fair Value Measurements". The adoption of this statement is not expected to have a material effect on the Company's financial statements. Note 2 - CASH AND EQUIVALENTS For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. As of September 30, 2007, the Company has cash in excess of FDIC insurance of approximately $980,000. Note 3 - EARNED TRADE ACCOUNT As part of the operations of the subsidiaries, trade dollars are earned which can be and are used to purchase goods and services. This account is increased principally for service, membership and transaction fees, and is decreased by the company's purchases of goods and services using trade dollars.An impairment loss is recognized if it becomes apparent that the fair value of the trade dollars in the account is less than the carrying amount, or if it is probable that the company will not use all of its trade dollars. As a result of the acquisition of National Trade Association and Alliance Barter, the trade account is currently a liability. 10 INTERNATIONAL MONETARY SYSTEMS, LTD. Note 4 - REVENUE SOURCES AND REVENUE RECOGNITION The Company and its subsidiaries earn revenues in both traditional dollars (cash income) and in trade dollars. Cash income is earned through fees assessed when a member joins, through transaction fees generated when clients earn or spend their trade dollars, through monthly maintenance fees, finance charges on delinquent accounts receivable, and event fees. Trade revenue is similarly generated through initial membership fees, monthly maintenance fees, transaction fees and event fees. Occasionally the Company will accept a favorable trade ratio in lieu of a cash fee. The Company uses earned trade dollars to purchase various goods and services required in its operations. All barter transactions are reported at the estimated fair value of the products or services received. Revenues are recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. Transaction fees are recognized upon receipt of transactional information accumulated by our systems or reported by our clients. Membership fees, monthly maintenance fees, finance charges, and other fees are billed monthly to members' accounts, and are recognized in the month the revenue is earned. NOTE 5 - INVENTORY Inventory consists primarily of jewelry and other merchandise held for sale by the Company. Inventory is carried at the lower of actual cost of acquisition or fair value. NOTE 6 - BUSINESS ACQUISITIONS On January 31, 2007, IMS entered into an Agreement of Merger for the acquisition of all outstanding shares of Alliance Barter, Inc. a New York Corporation. The new company that was merged and acquired by IMS is INLM Holdings, Inc. The terms were 3,333,333 shares of IMS stock guaranteed by IMS to a value of $2,500,000 ($.75 per share). The following table provides the allocation of the purchase price: Purchase price $ 2,500,000 Cash $ 498,452 Accounts receivable (net) 94,548 Furniture and fixtures 70,000 Other Assets (Canadian Office) 50,000 Trade Account (130,000 ) Membership list 1,917,000 Net assets acquired $ 2,500,000 11 INTERNATIONAL MONETARY SYSTEMS, LTD. On September 1, 2007, IMS purchased selected assets of Barter Partners of St. Joseph, Michigan for $50,000. IMS issued 50,000 shares of IMS common stock guaranteed to a value of $50,000 ($1.00 per share). Purchase price $ 50,000 Accounts receivable (net) $ 4,400 Membership list 45,600 Net assets acquired $ 50,000 On September 30, 2007, IMS purchased selected assets of Kansas Trade Exchange (KTE) of Wichita, Kansas for $600,000. The terms were a note payable to KTE for $300,000, and 57,664 shares of IMS stock guaranteed by IMS to a value of $57,664 ($1.00 per share) to be issued on January 15, 2008. In addition, 242,336 shares of IMS stock guaranteed to a value of $242,336 ($1.00 per share) will be issued to the former owners of KTE. The shares will be issued in three installments
